Citation Nr: 1826755	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  15-00 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating due to individual unemployability based on service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Dean, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1965 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In November 2017, prior to the promulgation of a Board decision in the matter of entitlement to TDIU, the Veteran requested that his appeal in this matter be withdrawn; there is no question of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

Regarding the claim of entitlement to TDIU, the criteria for withdrawal of an appeal are met; the Board has no further jurisdiction to consider an appeal in this matter.  38 U.S.C. §§ 7104, 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C. § 511(a) is subject to a decision by the Secretary.  38 U.S.C. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative (in writing or on the record at a hearing) at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

In a Statement in Support of Claim filed in November 2017, the Veteran requested withdrawal of his appeal seeking TDIU.  Accordingly, there is no allegation of error of fact or law with respect to this claim remaining for appellate consideration, and, the Board does not have jurisdiction to further consider an appeal in the matter.


ORDER

The appeal seeking entitlement to TDIU is dismissed.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


